Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 03/18/2021. Claims 1 and 3-19 are allowed. Claim 2 is cancelled by applicant. The Examiner acknowledges the amendments of claims 1 and 3. The previous claim interpretation is withdrawn due to applicant’s amendment. The previous 112 rejection have been withdrawn due to applicant’s amendments.

Reasons for Allowance
Claims 1 and 3-19 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art David discloses a polishing apparatus (Figure 1 element 100) comprising: a polishing table (element 120) for supporting a polishing pad (element 110, see also col. 4, ll. 6-7); a polishing head (element 140) configured to press a wafer (element 10), a light source (element 162), illuminating fiber (element 170), a spectrometer (element 164) configured to decompose reflected light from the wafer in accordance with wavelength and measure an intensity of the reflected light at each of wavelengths (see col. 7, ll. 14-19), a light-receiving fiber (element 180), a processor (element 190 see also col. 7, ll. 23 where the prior art states “microprocessor”), and an optical-path selecting mechanism (see col. 9, ll. 29 where the prior art states “optical switch”). However, the above 
The prior art Kobata discloses a polishing apparatus Figure 6) comprising: a polishing table (element 20) for supporting a polishing pad (element 22); a polishing head (element 24) configured to press a wafer (element W), a light source (element 16a/b) configured to emit light (see paragraph 0052, ll. 3-4), an illuminating fiber (element 11a/b), a spectrometer (elements 14a/b) configured to decompose reflected light from the wafer in accordance with wavelength and measure an intensity of the reflected light at each of wavelengths (see paragraph 0062, ll. 12-15), a light-receiving fiber (elements 12a/b), a processor (element 15), and an optical-path selecting mechanism (see figure 15 element 40a/b also paragraph 0090, ll. 16-17 where the prior art states “the first optical switch 40A and the second optical switch 40B”). However, the above reference apparatus does not have its internal optical fiber (element 11a/b) having one end coupled to the light source and having an other end coupled to the optical-path selecting mechanism and its processor storing in advance a correction formula for correcting the intensity of the reflected light, the correction formula being a function which includes, as variables, at least the intensity of the reflected light and an intensity of light transmitted to the spectrometer through the internal optical fiber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/22/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723